Conviction for murder; punishment, fifteen years in the penitentiary.
It is provided by Art. 815 of our present Code of Criminal Procedure that one convicted of a felony whose punishment is affixed at fifteen years or less, may have the privilege of making an appropriate recognizance or bond for appeal. The form of such bond upon appeal appears in Art. 817, C. C. P. Examining the bond herein, we observe that it is in form for an ordinary appearance bond, binding appellant and his sureties to see that he appears before the district court and not depart therefrom. There is no statement in said bond of the fact that appellant has been convicted of a felony such as is required by the terms of Art. 817, C. C. P., which lays down the *Page 203 
form in such case. It is necessary that an appropriate bond be made in order that this court may entertain jurisdiction. Such bond not appearing, the appeal is dismissed.
                 ON MOTION TO REINSTATE APPEAL.